UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-21231 UNITED WESTERN BANCORP, INC. (Exact name of registrant as specified in its charter) Colorado 84-1233716 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 700 17th Street, Suite 2100 Denver, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 595-9898 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ Ö ] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T §of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ Ö ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer [Ö ]Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [ Ö ] Number of shares of Common Stock ($0.0001 par value) outstanding at the close of business on November 3, 2009 was 29,316,526shares. - 1 - PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements – (Unaudited) Consolidated Balance Sheets September 30, 2009 and December 31, 2008 3 Consolidated Statements of Operations Quarter and nine months ended September 30, 2009 and 2008 4 Consolidated Statements of Shareholders’ Equity Nine months ended September 30, 2009 6 Consolidated Statements of Cash Flows Nine months ended September 30, 2009 and 2008 7 Notes to Consolidated Financial Statements 9 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results ofOperations 40 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 62 ITEM 4. Controls and Procedures 62 PART II – OTHER INFORMATION ITEM 1. Legal Proceedings 63 ITEM 1A. Risk Factors 63 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 63 ITEM 4. Submission of Matters to a Vote of Security Holders 63 ITEM 5. Other Information 63 ITEM 6. Exhibits 63 SIGNATURES 64 - 2 - Part I - Financial Information Item 1. Financial Statements - (Unaudited) United Western Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) (Dollars in thousands, except share information) September 30, December 31, Assets Cash and due from banks $ $ Interest-earning deposits Total cash and cash equivalents Investment securities - available for sale, at fair value Investment securities - held to maturity (fair value September 30, 2009 - $351,027, December 31, 2008 - $429,526 Loans held for sale - at lower of cost or fair value Loans held for investment Allowance for credit losses ) ) Loans held for investment, net FHLBank stock, at cost Mortgage servicing rights, net Accrued interest receivable Other receivables Premises and equipment, net Bank owned life insurance Other assets, net Deferred income taxes Foreclosed real estate Total assets $ $ Liabilities and shareholders' equity Liabilities: Deposits $ $ Custodial escrow balances FHLBank borrowings Borrowed money Junior subordinated debentures owed to unconsolidated subsidiary trusts Income tax payable - Other liabilities Total liabilities Commitments and contingencies (Note 16) Shareholders' equity: Preferred stock, par value $0.0001; 5,000,000 shares authorized; no shares outstanding - - Common stock, par value $0.0001; 50,000,000 shares authorized; 27,345,564 shares at September 30, 2009 and 7,253,391 shares at December 31, 2008 outstanding, respectively 3 1 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to consolidated financial statements. - 3 - United Western Bancorp, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) (Dollars in thousands, except share information) Quarter Ended Nine Months Ended September 30, September 30, Interest and dividend income: Community bank loans $ Wholesale residential loans Other loans Investment securities Deposits and dividends Total interest and dividend income Interest expense: Deposits FHLBank borrowing Other borrowed money Total interest expense Net interest income before provision for credit losses Provision for credit losses Net interest income after provision for credit losses Noninterest income: Custodial, administrative and escrow services Loan administration Gain on sale of loans held for sale Loss on sale of available for sale investment securities - - ) - Total other-than-temporary impairment losses ) Portion of loss recognized in other comprehensive income (before taxes) - - Net impairment losses recognized in earnings ) Gain on sale of investment in Matrix Financial Solutions, Inc. - - - Other Total noninterest income 41 ) ) Noninterest expense: Compensation and employee benefits Subaccounting fees Amortization of mortgage servicing rights Lower of cost or fair value adjustment on loans held for sale ) Occupancy and equipment Postage and communication Professional fees Mortgage servicing rights subservicing fees Other general and administrative Total noninterest expense (Loss) income from continuing operations before income taxes ) ) Income tax (benefit) provision ) ) ) (Loss) income from continuing operations ) ) Discontinued operations: Discontinued operations, net of tax - 2 Net (Loss) Income $ ) $ $ ) $ See accompanying notes to consolidated financial statements. - 4 - United Western Bancorp, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited)
